DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/27/2022 regarding the rejections of claims 1, 5, and 18 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Obata does not disclose determining an error distribution of estimated locations that is based on an error model and the first estimated location associated with the object, however examiner respectfully disagrees. Obata teaches determining a distribution of estimated locations based on estimated locations of the objects and the estimated error covariance matrix (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices. 
Additionally, applicant has stated that page 19 of the most recent office action recognizes that Obata does not disclose “an error distribution of estimated locations”, however examiner disagrees. On page 19 of the office action, it is recognized that Obata does not explicitly disclose the distribution including a first and second probability associated with a first and second estimated location of the object. Nowhere in the office action does the office recognize that Obata does not disclose “an error distribution of estimated locations”.
Applicant's arguments regarding the nonstatutory double patenting rejection have been fully considered but they are not persuasive. As presented in the most recent office action, the copending applications are nearly identical and merely substitute “an error model” with “an uncertainty model” which are understood to be patentably indistinct. Both applications claim the same function for the error model and uncertainty model.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 10--23 of copending Application No. 16/683,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the prior office action. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims contain simple equivalent word substitutions that do not render the applications patentably distinct from each other, mainly the substitution of an error model with an uncertainty model. These changes, in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Morales Teraoka et al. (U.S. Patent No. 9849876; hereinafter Morales).
Regarding claim 1, Obata teaches an autonomous vehicle (Obata: Col. 5, lines 34-35; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking) comprising: one or more sensors (Obata: Col. 4, lines 5-7; i.e., the target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50 on which the collision avoidance device is installed);
one or more processors (Obata: Col. 5, lines 43-49; i.e., the target tracker 3 … are implemented by program processing based on software, used in a CPU);
and one or more non-transitory computer-readable media storing instructions (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving sensor data from the one or more sensors (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location of the autonomous vehicle at a future time (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
determining, based at least in part on a system of the autonomous vehicle and a second portion of the sensor data, a first estimated location of an object at the future time (Obata: Col. 9, lines 21-27; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4… the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement);
determining, based at least in part on an error model and the first estimated location of the object, an error distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix; the area of the ellipse is the error distribution of estimated locations as the vehicle is predicted to be in the center, but may end up in any part of the ellipse due to the calculated error),
determining a probability of collision between the autonomous vehicle and the object based at least in part on the estimated location of the autonomous vehicle and the error distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the 
and causing the autonomous vehicle to perform one or more actions based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Obata does not explicitly disclose the error distribution of estimated locations including at least a first probability associated with the first estimated location of the object and a second probability associated with a second estimated location of the object.
However, in the same field of endeavor, Morales teaches the error distribution of estimated locations including at least a first probability associated with the first estimated location of the object and a second probability associated with a second estimated location of the object (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the distribution of estimated locations including at least a first probability associated with the first estimated location of the object and a second probability associated with a second estimated location of the object, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle 
Regarding claim 2, Obata in view of Morales teaches the autonomous vehicle according to claim 1. Obata further teaches the operations further comprising receiving, from one or more computing devices, the error model (Obata: Col. 9, lines 14-20; i.e., the estimated values of a position and velocity of the vehicle 60 in a selected motion model and the above estimated error covariance matrix are estimated for every tracking track. Such information (target tracking data) is output to and stored in the target tracking data storage 4 and used for determination on the possibility of steering by the target-motion prediction unit 5),
the error model being generated using at least sensor data generated by one or more vehicles (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are sensor data inputs used to generate the error model).
Regarding claim 3, Obata in view of Morales teaches the autonomous vehicle according to claim 1. Obata further teaches the operations further comprising: determining, based at least in part on an additional error model and the estimated location of the vehicle, a distribution of estimated locations associated with the autonomous vehicle (Obata: Col. 12, lines 24-29; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9, and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
and wherein determining the probability of collision between the autonomous vehicle and the object comprises at least: determining an amount of overlap between the distribution of estimated locations associated with the autonomous vehicle and the error distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60; Col. 10, lines 27-28; i.e., it is estimated, from overlap between the predicted ellipses, that the vehicle 60b collides with the vehicle 60a);
and determining the probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60).
Regarding claim 4, Obata in view of Morales teaches the autonomous vehicle according to claim 1. Obata further teaches wherein: the first estimated location of the object at the future time is further determined based at least in part on an additional system of the autonomous vehicle (Obata: Col. 4, lines 50-54; i.e., the target-motion re-prediction unit 7 again calculates predicted movement ranges of the vehicles 60 to avoid collision, based on the target tracking data stored in the target tracking data storage 4);
and the error distribution of estimated locations is further determined based at least in part on an additional error model (Obata: Col. 10, lines 33-37; i.e.,  the target-motion re-prediction unit 7 again calculates, when the inter-target collision possibility estimator 6 estimates possible collision between other vehicles 60, predicted movement ranges of the vehicles 60 to avoid collision (step ST205, target-motion re-prediction step); the recalculation step includes calculating predicted movement ranges from the estimated error covariance matrices),
the additional error model representing an error distribution associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target-motion re-prediction unit).
Regarding claim 5, Obata teaches a method comprising: receiving sensor data from one or more sensors of a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location associated with the vehicle at a time (Obata: Col. 4, line 66 – Col. 5, line 2; i.e., this own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50);
determining, based at least in part on a system of the vehicle and a second portion of the sensor data, a first estimated location associated with an object at the time (Obata: Col. 9, lines 21-27; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4… the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement);
determining, based at least in part on an error model and the first estimated location associated with the object, an error distribution of estimated locations associated with the object at the time (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a 
and causing the vehicle to perform one or more actions based at least in part on the estimated location associated with the vehicle and the error distribution of estimated locations associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking). 
Obata does not explicitly disclose the error distribution of estimated locations including at least a first probability associated with the first estimated location of the objects and a second probability associated with a second estimated location of the object.
However, in the same field of endeavor, Morales teaches the error distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object, as taught by Morales. Doing so would allow the system to 
Regarding claim 6, Obata in view of Morales teaches the method according to claim 5. Obata further teaches receiving, from one or more computing devices, the error model (Obata: Col. 9, lines 14-20; i.e., the estimated values of a position and velocity of the vehicle 60 in a selected motion model and the above estimated error covariance matrix are estimated for every tracking track. Such information (target tracking data) is output to and stored in the target tracking data storage 4 and used for determination on the possibility of steering by the target-motion prediction unit 5),
the error model being generated using at least sensor data generated by one or more vehicles (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are sensor data inputs used to generate the error model).
Regarding claim 7, Obata in view of Morales teaches the method according to claim 5. Obata further teaches determining a parameter associated with the object, the parameter comprising at least one of: an object type associated with the object; a location of the object within an environment; a speed of the object; or a direction of travel of the object within the environment (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60),
and wherein determining the first estimated location associated with the object is further based at least in part on the parameter (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement).
Regarding claim 8, Obata in view of Morales teaches the method according to claim 5. Obata further teaches wherein determining the estimated location associated with the vehicle at the time comprises at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
and determining, based at least in part on an additional error model and the parameter associated with the vehicle, the estimated location associated with the vehicle at the time (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the own-motion prediction unit).
Regarding claim 11, Obata in view of Morales teaches the method according to claim 5. Obata further teaches wherein determining the estimated location associated with the vehicle comprise at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-
and determining, based at least in part on an additional error model and the parameter associated with the vehicle, a distribution of estimated locations associated with the vehicle at the time (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user’s vehicle 50 using a prediction error covariance matrix thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the own-motion prediction unit).
Regarding claim 12, Obata in view of Morales teaches the method according to claim 11. Obata further teaches determining an amount of overlap between the distribution of estimated locations associated with the vehicle and the error distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60; Col. 10, lines 27-28; i.e., it is estimated, from overlap between the predicted ellipses, that the vehicle 60b collides with the vehicle 60a);
and determining a probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60),
and wherein causing the vehicle to perform the one or more actions is based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 13, Obata in view of Morales teaches the method according to claim 5. Obata further teaches wherein determining the first estimated location associated with the object is further based at least in part on a parameter associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement),
and wherein the method further comprises selecting the error model based at least in part on the parameter (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are parameters used to generate the error model).
Regarding claim 14, Obata in view of Morales teaches the method according to claim 5. Obata further teaches determining, based at least in part an additional system of the vehicle and the second portion the sensor data, a parameter associated with the object (Obata: Col. 9, lines 21-24; i.e., the 
and determining, based at least in part on an additional error model and the parameter associated with the object, an output associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target-motion prediction unit),
and wherein determining the first estimated location associated with the object is further based at least in part on the parameter (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
Regarding claim 15, Obata in view of Morales teaches the method according to claim 14. Obata further teaches wherein the system is a perception system (Obata: Col. 4, lines 5-7; i.e., the target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50 on which the collision avoidance device is installed) and the additional system is a prediction system (Obata: Col. 4, lines 33-36; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
Regarding claim 16, Obata in view of Morales teaches the method according to claim 5. Obata further teaches determining, based at least in part on the first portion of the sensor data, an additional estimated location associated with the vehicle at an additional time that is later than the time (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
determining, based at least in part on the system of the vehicle and the second portion of the sensor data, a third estimated location associated with the object (Obata: Col. 12, lines 5-7; i.e., an exemplary re-calculation result of the predicted movement range of other vehicles 60 by the above processing is illustrated in FIG. 7; Fig. 7 displays a third future estimated location for vehicle 60b);
determining, based at least in part on the error model and the third estimated location associated with the object, a fourth estimated location associated with the object at the additional time (Obata: Col. 12, lines 5-7; i.e., an exemplary re-calculation result of the predicted movement range of other vehicles 60 by the above processing is illustrated in FIG. 7; Fig. 7 displays a fourth future estimated location for vehicle 60b which is calculated based on the error matrix and the other estimated locations);
and causing the vehicle to perform one or more additional actions based at least in part on the additional estimated location associated with the vehicle and the fourth estimated location associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 17, Obata in view of Morales teaches the method according to claim 5. Obata further teaches determining a probability of collision based at least in part on the estimated location associated with the vehicle and the error distribution of estimated locations associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking),
and wherein causing the vehicle to perform the one or more actions comprises causing, based at least in part on the probability of collision, the vehicle to at least one of change a velocity or change a route (Obata: Col. 5, lines 34-37; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required).
Regarding claim 18, Obata teaches one or more non-transitory computer-readable media storing instructions (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: receiving sensor data generated by a sensor associated with a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1); 
determining, based at least in part on a portion of the sensor data, a first estimated location associated with an object at a time (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement);
determining, based at least in part on the first estimated location, an error model from a plurality of error models (Obata: Col. 6; lines 53-54; i.e., a prediction error covariance matrix Pk(−) is calculated by the following formula (4); Col. 8, lines 51-52; i.e., moreover, an estimation error covariance matrix is calculated by the following formula (16); the system determines the estimation error covariance matrix as the error model for determining future estimated locations);
determining, based at least in part on the error model and the first estimated location, an error distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix; the area of the ellipse is the error distribution of estimated locations as the vehicle is predicted to be in the center, but may end up in any part of the ellipse due to the calculated error);
and determining one or more actions for navigating the vehicle based at least in part on the error distribution of estimated locations (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Obata does not explicitly disclose the error distribution of estimated locations including at least a first probability associated with the first estimated location of the objects and a second probability associated with a second estimated location of the object.
However, in the same field of endeavor, Morales teaches the error distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable media of Obata to have further incorporated the distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y)).
Regarding claim 19, Obata in view of Morales teaches the computer-readable media according to claim 18. Obata further teaches determining, based at least in part on the portion of the sensor data, a parameter associated with the object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60);
wherein determining the first estimated location associated with the object is further based at least in part on the parameter (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and 
and wherein the error model is associated with the parameter (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are parameters used to generate the error model).
Regarding claim 20, Obata in view of Morales teaches the non-transitory computer-readable media according to claim 18. Obata further teaches wherein determining the error model is further based at least in part on one or more of: a classification of the object, a speed of the object, a size of the object, a number of objects in the environment, a weather condition in the environment, a time of day, or a time of year (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60).
Regarding claim 21, Obata in view of Morales teaches the method according to claim 5. Obata further teaches wherein the second estimated location includes an area within an environment (Obata: Col. 6, lines 23-32; i.e., FIG. 3 illustrates a case where five motion models are assumed to be applied for the motion of the vehicle 60. In the present embodiment, the automobile is assumed to take any one motion from among the above five motion models; Fig. 3 shows an environment with five estimated future areas for vehicle 60).
 wherein the first estimated location is located within the area (Morales: Fig. 9B; i.e., As displayed in Fig. 9B, the first estimated area is located within the second estimated area).
Regarding claim 22, Obata in view of Morales teaches the method according to claim 5. Morales further teaches wherein the first probability is greater than the second probability (Morales: Col. 19, lines 28-31; i.e., because the size of the area in which the animal will be present is usually increased over time as shown in the figure, the presence probability at each of the positions is decreased; the second probability would be less than the first probability).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661